FILED
                             NOT FOR PUBLICATION                            MAY 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIBEL SALCEDO-GUTIERREZ,                       No. 08-74329

               Petitioner,                       Agency No. A095-697-091

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Maribel Salcedo-Gutierrez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen proceedings. We have jurisdiction under 8 U.S.C. §1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Salcedo-Gutierrez’s motion

to reopen because she failed to set forth any new facts or present new evidence to

challenge the agency’s previous finding regarding her lack of good moral

character. See 8 C.F.R. § 1003.2(c)(1) (providing that a motion to reopen “shall

state the new facts that will be proven at a hearing to be held if the motion is

granted and shall be supported by affidavits or other evidentiary material”); see

also 8 U.S.C. § 1101(f)(7) (stating that an alien who has served over 180 days in

prison may not establish good moral character).

      PETITION FOR REVIEW DENIED.




                                           2                                       08-74329